Citation Nr: 0839534	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 10, 
2004 for an award of Dependency and Indemnity Compensation 
(DIC).

2.  Entitlement to accrued benefits from the date of the 
veteran's death to the date of the appellant's claim for DIC 
benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from April 1951 to June 1972.  
The veteran died in June 2001.  The appellant is the 
veteran's surviving spouse.  
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
appellant testified before the undersigned at a 
videoconference Board hearing in August 2008.


FINDINGS OF FACT

1.  No claim for DIC was filed prior to March 10, 2004.  

2. The appellant filed her claim for DIC more than 12 months 
after the veteran's death.

3.  The appellant already has been granted accrued benefits 
or the benefits to which the veteran was entitled at the time 
of his death




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to April 1, 2004, for the award of DIC are not met. 38 
U.S.C.A.  §§ 5110, 5111 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.400 (2008).

2. The appellant is not entitled to any additional accrued 
benefits. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to an effective date 
earlier March 10, 2004, for the award of Dependency and 
Indemnity (DIC) compensation and entitlement to accrued 
benefits from June 22, 2001, the date of the veteran's death 
to March 10, 2004, the date of the appellant's claim for 
entitlement to DIC and for accrued benefits.  The appellant 
contends that she was not informed of her right to DIC and 
accrued benefits immediately after the veteran's death and 
first became aware of these benefits shortly before filing 
her claim in March 2004.  

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in April 2004, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her claims, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit evidence 
demonstrating that she had filed a DIC claim prior to 
March 10, 2004, or that she was entitled to additional 
accrued benefits and also noted other types of evidence the 
appellant could submit in support of her claims.  The 
appellant also was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA substantially has satisfied 
the requirement that the appellant be advised to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support assigning an effective date earlier than 
March 10, 2004, for an award of DIC or for awarding 
additional accrued benefits to the appellant.  Thus, any 
failure to notify and/or develop these claims under the VCAA 
cannot be considered prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

In cases where a benefit has been granted and an initial 
disability rating and effective date have been assigned, the 
typical claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490; Dunlap, 21 Vet. App. at 112.  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The appellant was notified that her claim for DIC 
benefits was awarded with a specific effective date assigned.  
She was provided notice how to appeal that decision, and she 
did so.  She was provided a statement of the case that 
advised her of the applicable law and criteria required for 
an earlier effective date and she demonstrated her actual 
knowledge of what was required to substantiate an earlier 
effective date in her argument included on her Substantive 
Appeal.  Although she was not provided pre-adjudicatory 
notice that she would be assigned an effective date in 
accordance with the facts found as required by Dingess, she 
was assigned the date of the claims (actual and inferred) as 
effective dates, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the appellant was 
represented by a veteran's service organization throughout 
the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
April 2004 letter was issued to the appellant and her service 
representative prior to the July 2004 rating decision which 
denied the benefits sought on appeal; this, this notice was 
timely.  Because the appellant's claims are being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board.  Because this appeals involves accrued benefits, 
the decision must be based on the evidence of record already 
in the claims file at the time of the veteran's death.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file; the appellant has not contended otherwise.  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility. 38 C.F.R 
§ 3.159(d).  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A(a)(2).  VA's 
General Counsel has held that the notice and assistance 
provisions of the VCAA are not applicable to a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  See VAOPGCPREC 
5-2004.  In this case, the RO took appropriate steps to 
determine if the appellant is eligible for accrued benefits.  
No other development is warranted because the law, and not 
the evidence, is dispositive in this case.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Therefore, any deficiency in 
notice to the appellant as to the duty to assist, including 
the respective responsibilities of the parties for securing 
evidence, is harmless, non-prejudicial error.  See also 
Valiao v. Principi, 17 Vet. App. 229 (2003).  In summary, VA 
has done everything reasonably possible to notify and to 
assist the appellant and no further action is necessary to 
meet the requirements of the VCAA.

Factual Background

A review of the record shows that the veteran submitted a 
claim for service connection for lung cancer in October 2000.  
The veteran died in June 2001 before his claim could be 
adjudicated.  The death certificate lists the cause of death 
as carcinoma of the lungs (i.e., lung cancer). The appellant 
submitted a claim for VA burial benefits in July 2001 and it 
appears that those benefits were granted later that month.  

The record is silent until March 2004 when the appellant 
submitted a claim for DIC and accrued benefits.  By rating 
decision dated in April 2004, the RO granted service 
connection for lung cancer from October 20, 2000, the date of 
the veteran's claim, and assigned a 100 percent disability 
rating.  This grant of service connection was based on the 
veteran's presumed exposure to herbicides during his Vietnam 
service.  The RO also granted the appellant's accrued 
benefits claim effective from October 20, 2000, the date of 
the veteran's service connection claim for lung cancer to 
June 21, 2001, the date of his death.  Finally, the RO 
granted service connection for cause of the veteran's death.  
In a subsequent letter dated in July 2004, the RO granted 
entitlement to DIC benefits effective March 10, 2004, the 
date of the appellant's claim, and denied entitlement to 
accrued benefits because the appellant had failed to submit a 
claim for accrued benefits within one year of the veteran's 
death.  

Earlier Effective Date

Dependency and indemnity compensation (DIC) benefits are 
payable to a surviving spouse of a qualifying veteran who 
died from a service-connected disability.  See 38 U.S.C.A. § 
1310 (West 2002).  The criteria for the determination of an 
effective date of an award of DIC benefits are set forth in 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Except as otherwise 
specifically provided, the effective date of an award of 
pension based upon an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.

The effective date of an award of death benefits for which 
application is received within one year from the date of 
death shall be the first day of the month in which the death 
occurred. 38 U.S.C.A. § 5110(d)(2) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400(c)(2) (2008).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, the formal claim will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  
In general, "date of receipt" means the date on which a 
claim, information or evidence was received in VA.  38 C.F.R. 
§ 3.1(r).  

In the present case, the RO received the appellant's claim 
for DIC benefits on March 10, 2004, more than one year after 
the veteran's death.  There is no evidence that the appellant 
filed a claim for DIC benefits prior to that date and the 
appellant does not contend otherwise.  Instead, the appellant 
contends that she was not informed of her right to file for 
DIC benefits until years after the veteran's death in June 
2001 and immediately filed a claim for benefits upon receipt 
of that information.  Although the Board finds her testimony 
credible and her situation sympathetic, the applicable 
statutory and regulatory provisions are unambiguous and the 
Board is bound by them. However sympathetic the appellant's 
situation, her assertion that she did not know of her 
entitlement to DIC cannot be used as an excuse for failure to 
follow a promulgated regulation.  Persons dealing with the 
United States Government are charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris v. Derwinski, 1 Vet. 
App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380, 384-85 (1947); see also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).

The record shows and the appellant does not dispute that she 
did not file a claim of entitlement to DIC until March 10, 
2004, more than one year after the veteran's death.  
Consequently, March 10, 2004, is the earliest possible 
effective date for the appellant's DIC award.  

Accrued Benefits

The law and regulation governing claims for accrued benefits 
provide that, upon the death of a veteran, a survivor 
claiming entitlement may be paid periodic monetary benefits 
to which the veteran was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the veteran died. 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 
560 (1996).

As noted above, by rating decision dated in April 2004 the RO 
granted the appellant's claim for accrued benefits effective 
from October 20, 2000, the date of the veteran's service 
connection claim for lung cancer, to June 21, 2001, the date 
of the veteran's death.  Thus, the appellant already has been 
granted all of the benefits to which the veteran was entitled 
at the time of his death.  As also noted above, the Board has 
found that the appellant is not entitled to an effective date 
earlier than March 10, 2004 for the award of DIC benefits.  
Thus, the appellant is not entitled to any additional accrued 
benefits.  


ORDER

Entitlement to an effective date earlier than March 10, 2004, 
for an award of DIC is denied.

Entitlement to accrued benefits from the date of the 
veteran's death to the date of the appellant's claim for DIC 
benefits is denied.



____________________________________________
MICHAEL T. OSBORNE 	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


